In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Stolarik, J.), dated April 14, 1986, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are questions of fact regarding whether there was a violation of Labor Law § 240 (1), and, if proven, whether it was a proximate cause of the plaintiff’s accident. Mangano, J. P., Rubin, Kooper and Harwood, JJ., concur.